 1     WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Lamont A Thompson,                               No. CV-19-02841-PHX-SRB (ESW)
10                         Plaintiff,                  ORDER
11    v.
12    Corizon Health Care Incorporated, et al.,
13                         Defendants.
14
15
16          The Court has reviewed Plaintiff’s “Motion to Strike/Objection” (Doc. 39). Plaintiff

17   moves to strike the affirmative defenses in Defendants’ Answers (Docs. 27, 35). Plaintiff
18   asserts that Defendants “have raised insufficient, non-applicable defenses, which in

19   addition to having no legs to stand on, are largely redundant, immaterial and have no

20   merit.” (Doc. 39).
21          Federal Rule of Civil Procedure 12(f) authorizes the court to “strike from a pleading
22   an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”

23   The purpose of a motion to strike “is to avoid the expenditure of time and money that must

24   arise from litigating spurious issues by dispensing with those issues prior to trial[.]”

25   Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). “Motions to strike

26   are generally viewed with disfavor and are not frequently granted.” Lazar v. Trans Union
27   LLC, 195 F.R.D. 665, 669 (C.D. Cal. 2000). Plaintiff has not persuaded the Court that
28   Defendants’ affirmative defenses are insufficient, redundant, immaterial, impertinent, or
 1   scandalous.
 2          Plaintiff also moves to strike Defendant Ryan’s Answer (Doc. 35) in its entirety for
 3   the reason that Defendant Ryan’s attorney failed to file a notice of appearance. (Doc. 39).
 4   Local Rule of Civil Procedure 83.3(a) provides that “no attorney shall appear in any action
 5   or file anything in any action without first appearing as counsel of record.”           Both
 6   Defendants are represented by the same firm. (Docs. 27, 35). The Court will direct counsel
 7   to file a formal notice of appearance pursuant to Local Rule 83.3(a). However, the Court
 8   does not find that the lack of a formal notice of appearance warrants the drastic sanction of
 9   striking Defendant Ryan’s Answer. Plaintiff’s request will be denied. Accordingly,
10          IT IS ORDERED denying Plaintiff’s “Motion to Strike/Objection” (Doc. 39).
11          IT IS FURTHER ORDERED that defense counsel shall file a formal notice of
12   appearance on behalf of Defendants no later than October 3, 2019.
13          Dated this 26th day of September, 2019.
14
15
16                                                      Honorable Eileen S. Willett
17                                                      United States Magistrate Judge

18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
